DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species | in the reply filed on 11/12/2021 is acknowledged. The traversal is on the ground(s) that the cited reference (Sugiura - 2008/0286125) fails to disclose a swash plate having a first side coupled to a first plurality of pistons.  Although Sugiura doe broadly teach this limitation, along with the rest of the limitations, the argument is moot.  The instant application was filed as a continuation of a PCT, so the restriction should have been under 35 U.S.C. 121, not 37 C.F.R. 1.475(e) --or 35 U.S.C. 371--. Therefore, 35 U.S.C. 371 does not apply, and 35 U.S.C. 121 should be followed. In response, a restriction under 35 U.S.C. 121 is described and required below.  Note, Applicant elected by phone on 01/07/2021.
This application contains claims directed to the following patentably distinct species.
Species I, directed to a piston device with a double-acting swashplate with pistons on opposing sides of the swashplate, with passages in the shaft, shoes and pistons, and no rotary valve attached to the shaft, as shown in Figures 4 & 6
Species Il, directed to a piston device with a single-acting swashplate, with pistons on a single side of the swashplate, with passages in the shaft, shoes and pistons, and no rotary valve attached to the shaft, as shown in Figure 7
Species Ill, directed to a piston device with a single-acting swashplate, with pistons on a single side of the swashplate, with passages in a rotary valve attached to the shaft, passages in the shoes and passages in the pistons, and no axial face seal on the rotary valve, as shown in Figures 8-15 -- NOTE: Although 
Species IV, directed to a piston device with a single-acting swashplate, with pistons on a single side of the swashplate, with passages in a rotary valve attached to the shaft, no passages in the shoes and no passages in the pistons, and with an axial face seal on the rotary valve, as shown in Figures 16-20
Species V, directed to a piston device with a single-acting swashplate, with pistons on a single side of the swashplate, with passages in a rotary valve attached to the shaft, no passages in the shoes and with passages in the pistons, and with an axial face seal on the rotary valve, as shown in Figures 21-24
Species VI, directed to a piston device with a single-acting swashplate, with pistons on a single side of the swashplate, with passages in a rotary valve attached to the shaft, no passages in the shoes and no passages in the pistons, and no axial face seal on the rotary valve, as shown in Figures 25-26
Species VII, directed to a piston device with a double-acting swashplate with pistons on opposing sides of the swashplate, with passages in the shaft, no passages in the shoes and with passages in the pistons, no rotary valve attached to the shaft, and with radial seals around the passages in the shaft, as shown in Figures 27-32
The species are independent or distinct because the different configurations and structures affect the flow of fluid and internal pressure of the device. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Duane Basch on 01/07/2021 a provisional election was made with traverse to prosecute the invention of Species VII, Claims 1, 5-16 & 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-4 & 17-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 5, 7, 8, 10, 13, 14 & 20 are objected to because of the following informalities:
Claim 5, Lines 1-2, the phrase “a respective plurality of slipper shoes each connected to a piston” should read --a respective plurality of slipper shoes each connected to a piston of the first plurality of pistons--
Claim 7, Line 2, the phrase “each plurality of pistons” should read --each of the first and second plurality of pistons--
Claim 10, Line 2, the phrase “each plurality of pistons” should read --each of the first and second plurality of pistons--
Claim 13, should read --The piston device as recited in claim 12 further comprising a plurality of slipper assemblies, each slipper assembly respectively coupled to one piston of a plurality of pistons; and a swash plate coupled to the shaft and comprising at least one active surface for interacting with a respective slipper assembly of the plurality of slipper assemblies
Claim 20, Line 3, the phrase “each plurality of pistons” should read --each of the first and second plurality of pistons--
Claim 20, Line 9, the phrase “the slipper shoes” should read --the first and second plurality of slipper shoes--
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-14 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “the shaft comprising a plurality of passages configured to receive, direct and exhaust fluid” in Lines 2-3, is indefinite.  The limitation claims a single shaft contains a plurality of passages.  However, instant application Figure 30 and Paragraph 0169, which embody the elected species, show and state each shaft 1120a/1120b each have a single passage 1125a/1125b.  As such, it is not clear what constitutes a shaft and what constitutes a passage.  For the purpose of examination, the shafts 1120a/1120b, shown in Figure 30, will be interpreted as two portions of a single shaft.  Applicant may overcome this rejection by amending instant application Paragraph 0169 to state the shafts 1120a/1120b are two portions of a single shaft 1120, and amending Figure 30 to include Element 1120.
As to Claim 9, the limitation “a shaft extending through the stationary cylinder block and having a plurality of passages along a portion of the shaft; a valve enclosed within the stationary cylinder block, the valve comprising the shaft integrally coupled to the valve” in Lines 3-4, is indefinite.  The limitation attempts to differentiate the plurality of passages from the valve.  However, instant application Figure 30, and instant application Paragraph 0170, which encompasses the elected species, shows passages 1126a/1125b as being part of valves 1112/1116.  As such, it is not clear what structure is part of the valve, and what structure is not part of the valve, making the limitation indefinite.  Additionally, since the limitation claims the valve is both comprised of the shaft and coupled to the shaft, it appears the limitation is attempting to claim the valve is comprised of itself, making the limitation indefinite.  For the purpose of examination, the limitation will be interpreted as a valve comprised of a shaft extending through the stationary cylinder block and having a plurality of passages along a portion of the shaft.
The limitation claims a single shaft contains a plurality of passages.  However, instant application Figure 30 and Paragraph 0169, which embody the elected species, show and state each shaft 1120a/1120b each have a single passage 1125a/1125b.  As such, it is not clear what constitutes a shaft and what constitutes a passage.  For the purpose of examination, the shafts 1120a/1120b, shown in Figure 30, will be interpreted as two portions of a single shaft.  Applicant may overcome this rejection by amending instant application Paragraph 0169 to state the shafts 1120a/1120b are two portions of a single shaft 1120, and amending Figure 30 to include Element 1120.
As to Claim 11, the limitation “the plurality of passages are configured to receive, direct and exhaust fluid flow throughout the device”, is indefinite.  The term “throughout” implies the passages are able to receive, direct and exhaust fluid within the entire volume of the device.  However, instant application Figure 30 shows volume where the passages do not receive, direct and exhaust fluid.  For example, the inlet on the right side of Figure 30 or the volume on the far 
As to Claim 12, the limitation “the fluid flow throughout the device” in Lines 1-2, is indefinite.  As described in the Claim 11 rejection above, and since Claim 12 is dependent upon Claim 11, the term “throughout” implies the passages are able to receive, direct and exhaust fluid within the entire volume of the device.  However, instant application Figure 30 shows volume where the passages do not receive, direct and exhaust fluid.  For example, the inlet on the right side of Figure 30 or the volume on the far left side of swash plate 1102.  As such, the bounds of the term “throughout” are not fully defined, making the limitation indefinite.  For the purpose of examination, the limitation will be interpreted as the fluid flow within the device.
As to Claim 14, the limitation “a first active surface and a second active surface” in Lines 1-2, is indefinite.  It is not clear if the first and second active surfaces defined in Claim 14 are part of the at least one active surface defined in Claim 13, or if the first and second active surfaces defined in Claim 14 are in addition to the at least one active surface defined in Claim 13.  For the purpose of examination, the first and second active surfaces defined in Claim 14 will be considered part of the at least one active surface defined in Claim 13.
As to Claim 20, the term “slipper assemblies” in Line 2, is indefinite.  It is not clear if the slipper assemblies defined in Claim 20 are part of the first and second plurality of slipper shoes defined in Claim 15, or if the slipper assemblies defined in Claim 20 are in addition to the first and second plurality of slipper shoes defined in Claim 15.  For the purpose of examination, the slipper assemblies defined in Claim 20 will be considered part of the first and second plurality of slipper shoes defined in Claim 15.
The limitation “the shaft comprises a plurality of passages configured to receive, direct and exhaust fluid” in Line 10, is indefinite.  The limitation claims a single shaft contains a 
The limitation “at least one of the first portion of the device and the second portion of the device include a valve and a radial seal operatively associated therewith” in Lines 13-14, is indefinite.  The limitation attempts to differentiate the plurality of passages, defined in Line 10, from the valve.  However, instant application Figure 30, and instant application Paragraph 0170, which encompasses the elected species, shows passages 1126a/1125b as being part of valves 1112/1116.  As such, it is not clear what structure is part of the valve, and what structure is not part of the valve, making the limitation indefinite.  Additionally, it is not clear what structure is being referred to with the use of the phrase “operatively associated therewith”.  For the purpose of examination, the limitation will be interpreted as at least one of the first portion of the device and the second portion of the device include a valve comprised of the passages and a radial seal operatively associated with the valve.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 & 16 are rejected under 35 U.S.C. 102 as being unpatentable over Michell (U.S. Patent 1,781,068).
As to Claim 15, Michell teaches a piston device (Figures 1-4) comprising: a swash plate (1) having a first side (the side comprised of surface 11) coupled to (as shown in Figure 1; First Page, Right Column, Lines 73-84) a first plurality of slipper shoes (9) and a second side (the side comprised of surface 12) coupled to (as shown in Figure 1; First Page, Right Column, Lines 73-84) a second plurality of slipper shoes (10), the first side (the side comprised of surface 11) of the swash plate (1) is generally parallel to (as shown in Figure 1) the second side (the side comprised of surface 12) of the swash plate (1); and a first portion (the structure to the left of swash plate 1) of the device (Figures 1-4) on the first side (the side comprised of surface 11) of the swash plate (1) and a second portion (the structure to the right of swash plate 1) of the device (Figures 1-4) on the second side (the side comprised of surface 12) of the swash plate (1), the first portion (the structure to the left of swash plate 1) of the device (Figures 1-4) on the first side (the side comprised of surface 11) of the swash plate (1) is substantially symmetric about (as shown in Figure 1) the swash plate (1) with the second portion (the structure to the right of swash plate 1) of the device (Figures 1-4).
As to Claim 16, Michell, as modified, teaches all the limitations of Claim 15, and continues to teach a shaft (2), the swash plate (1) coupled to (via 3; First Page, Right Column, Lines 57-60) the shaft (2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 & 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Michell.
As to Claim 1, Michell teaches a piston device (Figures 1-4) comprising: a stationary cylinder block (the structure creating cylinders 4, as shown in Figure 1), a shaft (2) that is rotatable (First Page, Right Column, Line 59) about its own axis (the line extending axially through shaft 2 in Figure 1) within (as shown in Figure 1) the stationary cylinder block (the structure creating cylinders 4, as shown in Figure 1), and valves (20/21) comprising a plurality of passages (24/25/26/27) configured to receive, direct and exhaust fluid (air or water; First Page, Right Column, Line 89, to Second Page, Left Column, Line 24), the shaft (2) centrically and eccentrically rotatable during operation (Second Page, Right Column, Lines 88-116; see end of paragraph for clarification) of the device (Figures 1-4), and a swash plate (1) coupled to (via 3; First Page, Right Column, Lines 57-60) the shaft (2), the swash plate (1) having a first side (11) coupled to (via shoes 9) a first plurality of pistons (5a/5b, as shown in Figure 4).  Regarding the shaft being centrically and eccentrically rotatable, instant application Paragraph 0060 defines “eccentric” as being off-axis, which would lead one of ordinary skill in the art to conclude the term “centric” is on-axis. Michell Second Page, Right Column, Lines 88-116, discuss how forces A/C and A1/C1 are balancing forces, where A1/C1 are slightly smaller than A/C creating pressure on ports 22/23.  One of ordinary skill in the art would recognize this pressure will move either side of shaft 2 off of the device 1 axis, but shaft 2 axis will remain on the device axis at point 0 in Figure 4.  Additionally, one of ordinary skill in the art would recognize pressure changes will occur during operation which will align the shaft 2 axis with the device axis.  As such, one of ordinary skill in the art would conclude the shaft 2 axis can be both centric and eccentric during operation.

Michell describes the valves 20/21 being rigidly mounted on the shaft 2 (First Page, Right Column, Lines 89-92).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the shaft 2 and valves 20/21 as an integral monolithic piece, since it has been held forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, where "the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
As to Claim 5, Michell, as modified, teaches all the limitations of Claim 1, and continues to teach a respective plurality of slipper shoes (9) each connected to (First Page, Right Column, Lines 73-84) a piston (5), and the swash plate (1) comprising at least one active surface (11) for interacting with (First Page, Right Column, Lines 73-84) the slipper shoes (9).
As to Claim 6, Michell, as modified, teaches all the limitations of Claim 1, and continues to teach fluid flow (air, First Page, Right Column, Line 100) throughout the device creates at least one of a force (A1/C1) and a moment on (as shown in Figure 4) the shaft (2/20/21) and the plurality of passages (24/25/26/27) are configured on (as shown in Figure 1) the shaft (2/20/21) such that at least one of the forces (A1/C1) or the moments on the shaft are balanced (since A1 and C1 are opposing forces, they balance each other out).
As to Claim 7, Michell, as modified, teaches all the limitations of Claims 1 & 6, and continues to teach a second plurality of pistons (5c/5d), each plurality of pistons (5a/5b/5c/5d) contained within (as shown in Figures 1/4) the cylinder block (the structure creating cylinders 4, as shown in Figure 1) and arcuately positioned coaxial with (as shown in Figure 3) the shaft (2/20/21) on opposite ends (as shown in Figures 1/4) of the cylinder block (the structure creating cylinders 4, as shown in Figure 1).
As to Claim 8, Michell, as modified, teaches all the limitations of Claims 1, 6 & 7, and continues to teach a first active surface (11) and a second active surface (12), the first (11) and second (12) active surfaces are on opposing sides (as shown in Figure 1) of the swash plate (1).
As to Claim 9, Michell teaches a piston device (Figures 1-4) comprising: a stationary cylinder block (the structure creating cylinders 4, as shown in Figure 1), a shaft (2) extending through (as shown in Figure 1/4) the stationary cylinder block (the structure creating cylinders 4, as shown in Figure 1) and valves (20/21) having a plurality of passages (24/25/26/27) along a portion (as shown in Figure 1/4) of the shaft (2).  See 112(b) above for interpretation clarification.
Michell does not teach the shaft (2) comprising a plurality of passages (24/25/26/27).
Michell describes the valves 20/21 being rigidly mounted on the shaft 2 (First Page, Right Column, Lines 89-92).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the shaft 2 and valves 20/21 as an integral monolithic piece, since it has been held forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, where "the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
As to Claim 10, Michell, as modified, teaches all the limitations of Claim 9, and continues to teach a first plurality of pistons (5a/5b, as shown in Figure 4) and a second plurality of pistons (5c/5d, as shown in Figure 4), each plurality of pistons (5a/5b/5c/5d) arcuately positioned coaxial with (as shown in Figure 3) the shaft (2) on opposite sides (as shown in Figures 1/4) of the shaft (2).
As to Claim 11, Michell, as modified, teaches all the limitations of Claim 9, and continues to teach the plurality of passages (24/25/26/27) are configured to receive, direct and 
As to Claim 12, Michell, as modified, teaches all the limitations of Claims 9 & 11, and continues to teach the fluid flow (air or water; First Page, Right Column, Line 89, to Second Page, Left Column, Line 24) within the device (Figures 1-4; see 112(b) above for interpretation clarification) creates at least one of a plurality of forces (A1/C1) and a plurality of moments on the shaft (2/20/21) and the plurality of passages (24/25/26/27) are configured on (as shown in Figure 1) the shaft (2/20/21) such that the at least one of the plurality of forces and the plurality of moments is balanced (since A1 and C1 are opposing forces, they balance each other out).
As to Claim 13, Michell, as modified, teaches all the limitations of Claims 9, 11 & 12, and continues to teach a plurality of slipper assemblies (9/10), each slipper assembly (9/10) coupled to (as shown in Figures 1/3; First Page, Right Column, Lines 73-84) one piston (5) of a plurality of pistons (5); and a swash plate (1) coupled to (via 3; First Page, Right Column, Lines 57-60) the shaft (2/20/21) and comprising at least one active surface (11) for interacting with (as shown in Figure 1) a respective slipper assembly (9).
As to Claim 14, Michell, as modified, teaches all the limitations of Claims 9, 11, 12 & 13, and continues to teach a first active surface (11) and a second active surface (12), the first (11) and second (12) active surfaces are on opposing sides (as shown in Figure 1) of the swash plate (1).  See 112(b) above for interpretation clarification.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Michell, in view of Ankeny (U.S. Patent 3,682,044).
As to Claim 20, Michell, as modified, teaches all the limitations of Claims 15 & 16, and continues to teach a housing (see Figure 1 below) encasing (as shown in Figure 1) the shaft (2), swash plate (1) and slipper assemblies (9/10; see 112(b) above for interpretation clarification); a 

    PNG
    media_image1.png
    418
    839
    media_image1.png
    Greyscale

Michell Figure 1, Modified by Examiner

Michell does not teach the shaft (2) comprising a plurality of passages (24/25/26/27) configured to receive, direct and exhaust fluid or the pistons including a through-hole.
Michell describes the valves 20/21 being rigidly mounted on the shaft 2 (First Page, Right Column, Lines 89-92).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the shaft 2 and valves 20/21 as an integral monolithic piece, since it has been held forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, where "the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Ankeny describes a swashplate actuated piston device, and teaches the pistons (48) including a through-hole (70).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boehringer (4,286,927) describes a swashplate actuated piston pump utilizing passages in the shaft which act like a rotary valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746